Opinion
Per Curiam,
This is an appeal by relator from a denial of petition for writ of habeas corpus by the Court of Common Pleas of Allegheny County, at No. 38, July Term, 1962. Relator was indicted bn a charge of violation of the Narcotics Act. He entered a plea of guilty and was sentenced to a term of not less than one year nor more than two years in the Western State Correctional Institution at Pittsburgh. He had court-appointed counsel.
The only question raised on this appeal is an alleged illegal search and seizure.
This appeal is controlled by our decision in Com. ex rel. Marshall v. Maroney, 198 Pa. Superior Ct. 85, 181 A. 2d 852.
The order of the court below is affirmed.